SUMMARY ORDER

Petitioner Qi Lei Dong, a native and citizen of the People’s Republic of China, seeks review of the June 28, 2007 order of the BIA denying his motion to reopen. In re Qi Lei Dong, No. A73 588 889 (B.I.A. June 28, 2007). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
As a preliminary matter, because Dong did not petition for review of the BIA’s December 2002 affirmance without opinion of the IJ’s September 1998 decision, we limit our review to the BIA’s June 2007 decision denying his motion to reopen. See Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 89-90 (2d Cir.2001).
We review the BIA’s denial of a motion to reopen for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005) (per curiam). An abuse of discretion may be found where the BIA’s decision “ ‘provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.’ ” Id. at 233-34 (quoting Ke Zhen Zhao, 265 F.3d at 93).
We find that the BIA did not abuse its discretion in holding that Dong failed to show that his motion to reopen qualified for an exception to the time limitation *117based on changed country conditions in China. See 8 C.F.R. § 1003.2(c)(3)(ii). In his motion to reopen, Dong claims that he is afraid of returning to China because of an alleged increase in the government’s use of forced abortions and sterilizations to compel compliance with family planning policy. As the BIA found, however, none of the documents Dong submitted demonstrates that country conditions in China have changed to the extent that they materially affected his eligibility for the relief he sought. Indeed, the evidence he presented reflects a continuation of the status quo. Consequently, the BIA did not abuse its discretion in denying Dong’s motion to reopen.
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot.